DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending and under examination.
Claims 16-20 were added by amendment. 

Response to Amendment
The amendments to the specification and remarks received on 08/27/2021 have overcome some of the drawing and specification objections set forth in the Non-Final Rejection mailed on 06/11/2021.   
Applicants amendments to the claims received on 08/27/2021 have overcome some of the 112(b) rejections previously set forth in the Non-Final Office Rejection. 
Based on the amended claims and remarks, the previous prior art rejection based on Tella has been modified to address the amended claims (see below).

Drawings
The drawings are objected to under 37 CFR 1.84(p)(4) because there are numerous reference character errors and inconsistencies between the specification and the drawings which require correction.  The examiner recommends that Applicant review the specification and drawings in detail to align terminology and reference characters to be consistent throughout the entire instant specification.  Examples include:

Reference characters “100” and “400” have both been used to designate “reagent dispensing system”

Corrected drawing sheets in compliance with 37 CFR 1.121(d) or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:

Reference characters “100” and “400” have both been used to designate “reagent dispensing system”.

Appropriate correction is required.

Claim Objections
No objections to the claims are made. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 lines 9-11 recites “the reagent module being movable between an in-line position and an off-line position within the reagent dispensing system”.  The terms “in-line position” and “off-line position” are unclear because they are not well-known and conventional terms in the art such that one of ordinary skill in the art would be able to draw a clear boundary around what would or would not be considered an “in-line position” or an “off-line position”.  What determines the reagent module as being in an “in-line position” or an “off-line position”?  Is the reagent module “in-line” when it is dispensing reagent on a substrate and “off-line” when it is being serviced?  How is the position of the module defined as being “in-line” or “off-line” with respect to other structural features and/or functions of the device?
Claims 2-8 and 16-20 are also rejected by virtue of their dependency from claim 1.

Claim 5 lines 5-6 recite “the coupled reagent dispensing devices and module frame forming the reagent module”.  Claim 1 lines 2-5 previously required “at least one reagent module comprising at least one reagent dispensing device … a module frame electrically and mechanically coupling the reagent dispensing device to the reagent dispensing system”.  Claim 1 requires the module frame and the reagent module to be independent features of one another however, claim 5 requires the module frame to form the reagent module.  It is unclear how both conditions can be met.  How can the module frame be a distinctly different structural element from the reagent module, as required by claim 1, but also form the reagent module, as required by claim 5?
Claim 7 is also rejected by virtue of its dependency from claim 5.

Claim 7 recites “a probability of cross-contamination between the plurality of the reagent dispensing devices”.  This is unclear because Applicant(s) have not set forth a method, a process, or steps for determining a probability calculation such that one of ordinary skill in the art would or would not be able to determine if there was a probability of cross-contamination between the plurality of the reagent dispensing devices.  Is the probability a function of distance between the dispensing devices?  Is the probability a function of volume dispensed or aspirated?  Is the probability a function of usage over time?  How is the probability determined?   

Claim 9 lines 6-8 recites “the at least one reagent dispensing device movable between an in-line position and an off-line position within the reagent dispensing system”.  The terms “in-line position” and “off-line position” are unclear because they are not well-known and conventional terms in the art such that one of ordinary skill in the art would be able to draw a clear boundary around what would or would not be considered an “in-line position” or an “off-line position”.  What determines the at least one reagent dispensing device as being in an “in-line position” or an “off-line position”?  Is the reagent module “in-line” when it is dispensing reagent and “off-line” when it 
Claims 10-12 are also rejected by virtue of their dependency from claim 9.

Claim 12 recites “wherein the wiping module and a spitting module comprises a disposable absorbent material”. ”.  Claim 12 is dependent from claim 10 which recites “the at least one service device comprises a capping module … a wiping module … a spittoon … or combination thereof”.  Applicant(s) recitation of “or combination thereof” in claim 10, from which claim 12 depends from, is broad in the sense that a spittoon is not positively recited as being required since a combination of a capping module and a wiping module would meet the language of claim 10 and not require a spittoon.  Accordingly, it is unclear if a disposable absorbent material in the spittoon/spitting module is actually required since the conditions of claim 10 can be met without a spittoon/spitting module. 

Claim 12 recites “a spitting module”.  Applicant(s) recite in claim 10 “a spittoon to receive spat reagent”.  It is unclear if the spitting module of claim 12 and the spittoon of claim 10 are the same feature or if Applicant(s) are intending to recite another module entirely.  Perhaps Applicant(s) intend to recite “the spittoon” in claim 12?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tella et al. (US 2006/0051493; Pub. Date: Mar. 9, 2006; already of record – hereinafter “Tella”).

Regarding claim 1, A reagent dispensing system (Tella; fig. 4, #100, [0011, 0094]), comprising: 
at least one reagent module comprising at least one reagent dispensing device to dispense a number of reagents on a substrate (Tella discloses a print head assembly 128 comprising at least one reagent dispensing device 124 that deposit droplets of biopolymer or biomonomer solution onto a substrate; fig. 5, #128, #124, [0094-0095]); 
a module frame electrically and mechanically coupling the at least one reagent dispensing device to the reagent dispersing system (Tella discloses the at least one reagent dispensing device 124 is mounted on a module frame 120 that moves along tracks 114 of the reagent dispensing system 100 via a motor 122; fig. 5, #120, #122, #114 [0094]); and 
a service module integrated with the at least one reagent dispensing device, the service module comprising at least one service device (Tella discloses a service module 250 comprising a flush station 252 with a plurality of receptacles 253 for sealingly engaging the at least one reagent dispensing devices; figs. 4 & 12, #250, #252, #253, [0106].  The service module 250 and the at least one reagent dispensing device 124 are integrated together within the reagent dispensing system 100; figs. 4 & 12), 

the reagent module being movable between an in-line position and an off-line position within the reagent dispensing system (As best understood, Tella discloses the reagent module 128 is coupled to module frame 120 that moves along tracks 114; fig. 5, [0094] - a substrate 10 is mounted on a chucking mechanism 102; figs. 5 & 8 [0093] – and a service station 250 adjacent to the chuck mechanism 102; figs. 4 & 12, [0105].  Tella discloses the reagent module 128 moves along track 114 between the chuck mechanism 102 where substrate 10 is loaded and then to the service station 250; [0109-0119].  Therefore, the reagent module being movable within the reagent dispensing system 100 between an in-line position when the reagent module is above chuck 102 having substrate 10 mounted thereon, and an off-line position when the reagent module is above wash station 250 adjacent to the chuck mechanism 102).

Regarding claim 2, Tella disclose the reagent dispensing system of claim 1 above, wherein the at least one service device comprises a capping module to seal a number of nozzles of the at least one reagent dispensing device from ambient atmosphere (Tella; figs. 10 & 12, #253, #258 [0106]).  

Regarding claim 3, Tella discloses the reagent dispensing system of claim 1 above, wherein the at least one service device comprises a wiping module to wipe a nozzle plate of the at least one reagent dispensing device (Tella; fig. 12, #254, [0107]).  

Regarding claim 4, Tella discloses the reagent dispensing system of claim 1 above, wherein the at least one service device comprises a spittoon to receive spat reagent from the at least one reagent dispensing device (Tella; fig. 10, #260 – vacuum line 260 pulls fluid from the orifice in reagent dispensing device 124.  Vacuum line 260 includes a trap [spittoon], [0106]).  

Regarding claim 5, Tella discloses the reagent dispensing system of claim 1 above, wherein the at least one reagent dispensing device comprises: 
a plurality of reagent dispensing devices (Tella discloses a plurality of reagent dispensing devices 124; fig. 5, #124, [0094]),26WO 2019/017895PCT/US2017/042539 
wherein the module frame couples the plurality of reagent dispensing devices to one another, the coupled reagent dispensing devices and module frame forming the reagent module (As best understood, Tella discloses module frame 120 includes a frame member 126 which the plurality of reagent dispensing devices 124 are mounted on, and the module frame 120 is coupled with the reagent module 128; fig. 5, [0094] – therefore the module frame 120 “forming” the reagent module 128), and 
wherein the service module services each of the reagent dispensing devices within the reagent module (Tella; fig. 12, #250, #252, #253, #254, #256, [0106, 0107, 0108]).  

Regarding claim 6, Tella discloses the reagent dispensing system of claim 1 above, wherein the service module services the at least one reagent dispensing device at an in-line position, at an off-line position, or a combination thereof (Tella discloses the reagent module 128 is coupled to module frame 120 that moves along tracks 114; fig. 5, [0094] - a substrate 10 is 

Regarding claim 7, Tella discloses the reagent dispensing system of claim 5 above, wherein the reagent dispensing devices are grouped within the reagent module (The reagent dispensing devices being grouped within the regent module has previously been discussed in claim 5 above) based on a probability of cross-contamination between the plurality of the reagent dispensing devices, an expiration date of the reagents within the reagent dispensing devices, a frequency of use of the reagents within the reagent dispensing devices, a volume of use of the reagents within the reagent dispensing devices, or combinations thereof.  
Note: “based on a probability of cross-contamination between the plurality of the reagent dispensing devices, an expiration date of the reagents within the reagent dispensing cartridges, a frequency of use of the reagents within the reagent dispensing cartridges, a volume of use of the reagents within the reagent dispensing cartridges, or combinations thereof” relates to function/intended use of the reagent dispensing devices. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 8, Tella discloses the reagent dispensing system of claim 1 above, wherein: 
the at least one reagent dispensing device comprises a plurality of reagent dispensing devices (Tella; fig. 5, #124, [0094]), 
the service module comprises a plurality of service devices (Tella; fig. 12, #252, #253, #254, #256, [0106]), and 
each of the reagent dispensing devices are integrated with the service module (Tella discloses the service module 250 and each of the reagent dispensing device 124 are integrated together within the reagent dispensing system 100; figs. 4 & 12; [0094, 0105-0108, 0117-0119]).  

Regarding claim 9, Tella discloses an integrated cartridge service station comprising (Tella; fig. 4, #100, [0011, 0094]): 
a reagent module comprising at least one reagent dispensing device (Tella discloses a print head assembly 128 comprising at least one reagent dispensing device 124 that deposit droplets of biopolymer or biomonomer solution onto a substrate; fig. 5, #128, #124, [0094-0095]); 
a service module integrated with the reagent module, the service module comprising at least one service device (Tella discloses a service module 250 comprising a flush station 252 with a plurality of receptacles 253 for sealingly engaging the at least one reagent dispensing devices 124; figs. 4 & 12, #250, #252, #253, [0106].  The service module 250 and the at least one reagent dispensing device 124 are integrated together within the reagent dispensing system 100; figs. 4 & 12), 
wherein the reagent module and the service module are movable with respect to one another within a reagent dispensing system (The motor assembly 177 moves the service station 250 into position under the at least one reagent module 128; [0105], and that the at least one reagent dispensing device 124 moves along tracks 114 via frame 120 and motor 122; [0094].  
the at least one 27WO 2019/017895PCT/US2017/042539 reagent dispensing device movable between an in-line position and an off-line position within the reagent dispensing system (As best understood, Tella discloses the reagent module 128 is coupled to module frame 120 that moves along tracks 114; fig. 5, [0094] - a substrate 10 is mounted on a chucking mechanism 102; figs. 5 & 8 [0093] – and a service station 250 adjacent to the chuck mechanism 102; figs. 4 & 12, [0105].  Tella discloses the reagent module 128 moves along track 114 between the chuck mechanism 102 where substrate 10 is loaded and then to the service station 250; [0109-0119].  Therefore, the reagent module being movable within the reagent dispensing system 100 between an in-line position when the reagent module is above chuck 102 having substrate 10 mounted thereon, and an off-line position when the reagent module is above wash station 250 adjacent to the chuck mechanism 102: and
the service module is movable between the in-line position and the off-line position within the dispensing system (Tella discloses a plurality of receptacles 253 in the flush station 252 of the service module 250 that sealingly engage with the at least one reagent dispensing device 124; figs . 4 & 12, [0062, 0105, 106].  The motor assembly 177 moves the service station 250 into position under the at least one reagent module 128; [0105].  Therefore the service module being movable between an in-line position under the at least one reagent dispensing device 124 and an off-line position not under the at least one reagent dispensing device 124).  

Regarding claim 10, Tella discloses the integrated cartridge service station of claim 9 above, wherein the at least one service device comprises a capping module to seal a number of nozzles of the at least one reagent dispensing device from ambient atmosphere (Tella; figs 10 & 12, #258, [0106]), a wiping module to wipe a nozzle plate of the at least one reagent dispensing 

Regarding claim 13, Tella discloses a computer program product for servicing a reagent dispensing device (Tella; [0110]), the computer program product comprising: 
a computer readable storage medium comprising computer usable program code embodied therewith (Tella; [0110]), the computer usable program code to, when executed by a processor: 
identify a service parameter of at least one reagent dispensing device within a reagent dispensing system (Tella discloses a reagent dispensing system 100; fig. 4, #100, [0011, 0094] – comprising at least one reagent dispensing device; fig. 5, #124, [0094] – and a service station having a service parameter of the at least one reagent dispensing device; figs. 4 & 12, #250, [0106].  The service station 250 is employed at desired intervals to flush reagent dispensing devices 124; [0117]. Specifically, to remove residual regents for synthesizing biopolymers; [0064].  Therefore the program code having a parameter that indicates that the reagent dispensing device 124 is due for at least one servicing process since the washing of the apparatus is performed at desired intervals); 
in response to the service parameter being met, initiate a servicing process of the at least one reagent dispensing device using a service module integrated with the at least one reagent dispensing device (Tella discloses the service station 250 is integrated with the at least one reagent dispensing device 124 into the system 100; [0105] – and is employed at desired intervals to flush residual reagent from the reagent dispensing device 124; [0064, 0117]), 
wherein the service module moves relative to the at least one reagent dispensing device and into an in-line position during the servicing process (Tella discloses the motor assembly 177 

Regarding claim 14, Tella discloses the computer program product of claim 13 above, wherein: 
the at least one reagent dispensing device comprises a plurality of reagent dispensing devices (Tella discloses a plurality of reagent dispensing devices 124 are mounted; fig. 5, #124, [0094]), 28WO 2019/017895PCT/US2017/042539 
wherein the plurality of the reagent dispensing devices are integrated with the service module (Tella discloses the plurality of reagent dispensing devices are integrated with the service module such that each reagent dispensing device is serviced by the service module; fig. 12, #252, #253, [0065, 0072, 0105-0106, 0117].  The service module 250 and the at least one reagent dispensing device 124 are integrated together within the reagent dispensing system 100; figs. 4 & 12), and 
wherein initiating the servicing process comprises servicing a plurality of the reagent dispensing devices integrated with the service module (Tella discloses each of the reagent dispensing devices are serviced by the service module; fig. 12, #252, #253, [0065, 0072, 0105-0106, 0117]).

Regarding claim 15, Tella discloses the computer program product of claim 13 above, wherein the integrated service module comprises a capping device (Tella; figs 10 & 12, #258, [0106]), a wiping device (Tella; fig. 12, #254, [0107]), a spittoon device (Tella; fig. 10, #260 – vaccum line 260 pulls fluid from the orifice in reagent dispensing device 124.  Vacuum line 260 includes a trap [spittoon], [0106]), or combinations thereof.

Regarding claim 16, Tella discloses the dispensing system of claim 1 above, wherein the service module is located in the in-line position (Tella discloses the motor assembly 177 moves the service station 250 into position under the at least one reagent module 128; [0105])

Regarding claim 17, Tella discloses the reagent dispensing system of claim 1 above, wherein the module frame comprises mechanical and electrical interfaces to couple the reagent dispensing device to the reagent module (Tella discloses the at least one reagent dispensing device 124 is coupled to the reagent module 128 and mounted on a module frame 120 that moves along tracks 114 of the reagent dispensing system 100 via a motor 122; fig. 5, #120, #122, #114 [0094]).

Regarding claim 18, Tella discloses the reagent dispensing system of claim 1 above, wherein the at least one reagent dispensing device comprises a plurality of reagent dispensing devices; and each reagent dispensing device has a different architecture (Tella; [0094]).

Regarding claim 19, Tella discloses the reagent dispensing system of claim 18, wherein: 
a first reagent dispensing device is a cassette device to dispense a first volume of a reagent (Tella discloses pin-spotting reagent dispensing heads; [0094]); 
a second reagent dispensing device is a digitally addressable fluid ejection device comprising a number of fluid ejection die to dispense a second volume of a reagent (Tella discloses piezoelectric reagent dispensing devices; [0094]), wherein 
the second amount is greater than the first amount; and 
a third reagent dispensing device is a bulk reagent dispensing device fluidically coupled to a bulk reagent source (Tella discloses an HP51645A reagent dispensing device; [0094]).
Note: “the second amount is greater than the first amount” relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond 

Regarding claim 20, Tella discloses the reagent dispensing system of claim 1 above, further comprising a substrate conveyance system to move a substrate under a reagent deposition area of the reagent dispensing system (Tella; [0115]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tella and further in view of Kocher et al. (US 2004/0120859; Pub. Date: Jun. 24, 2004; already of record – hereinafter “Kocher”).

Regarding claim 11, Tella discloses the integrated cartridge service station of claim 10 above, wherein when the at least one service device comprises the spittoon (Tella; fig. 10, #260 – vacuum line 260 pulls fluid from the orifice in reagent dispensing device 124.  Vacuum line 260 includes a trap [spittoon], [0106]).
Tella does not teach the spittoon comprises a disposable absorbent material.  
However, Kocher teaches the analogous art of an integrated cartridge service station (Kocher; fig. 1, [0026]) comprising a reagent dispensing device (Kocher; fig. 1, #110, [0054]), a service module (Kocher; fig. 1, #114, [0020, 0054]) having at least one service device (Kocher; fig. 7, #134, [0056]) the at least one service device comprising a spittoon (Kocher; fig. 7, #134, [0056]) that comprises a disposable absorbent material (Kocher; fig. , #160, [0056]).

Note: “when the at least one service device comprises the spittoon” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  

Regarding claim 12, Tella discloses the integrated cartridge service station of claim 10 above, wherein when the at least one service device comprises the wiping module, the wiping module comprises a disposable absorbent material (Tella; [0058, 0105, 0107]).  
Tella does not teach a spitting module comprises an absorbent material.
However, Kocher teaches the analogous art of an integrated cartridge service station (Kocher; fig. 1, [0026]) comprising a reagent dispensing device (Kocher; fig. 1, #110, [0054]), a service module (Kocher; fig. 1, #114, [0020, 0054]) having at least one service device (Kocher; fig. 7, #134, [0056]) the at least one service device comprising a spitting module (Kocher; fig. 7, #134, [0056]) that comprises a disposable absorbent material (Kocher; fig. , #160, [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the spitting module of Tella to further include a disposable absorbent material, as taught by Kocher, because Kocher teaches the absorbing material allows the reagent dispensing device 
Note: “when the at least one service device comprises the wiping module” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  

Response to Arguments
Applicants arguments filed on 08/27/2021 have been fully considered.

Applicant(s) argue on page 17 of their remarks towards the drawing and specification objections set forth in the Non-Final Rejection mailed on 06/11/2021, that it is proper to refer to each reagent dispensing system “100” and “400” with a different reference number so that the Examiner may clearly identify a particular example referenced.  The Examiner respectfully disagrees.  The drawings fail to comply with 37 CFR 1.84(p)(4) which states the same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts (See MPEP 6.22.02). 

Applicant(s) argue on pages 18-19 of their remarks towards the 112(b) rejection over claims 1 & 9 that the terms “in-line position” and “off-line position” are clear in view of Applicant(s) specification.  The Examiner respectfully disagrees.  The claim language is unclear because the 

Applicant(s) argue on page 19 of their remarks towards the 112(b) rejection over claim 5 that there is no conflict between claims 1 and claim 5 and that claim 1 merely recites that the reagent dispensing system includes a module frame and a reagent module and claim 5 clarifies that in a particular example, the two are integrated together. The Examiner respectfully disagrees.  Claim 1 requires at least one reagent module comprising at least one reagent dispensing device, a module frame  electrically and mechanically coupling the at least one reagent dispensing device to the reagent dispensing system.  Claim 5 however, requires the coupled reagent dispensing devices and module frame to form the reagent module.  If the reagent dispensing device and the module frame form the reagent module, it is unclear if claim 1 actually requires a reagent module.  Are the reagent module and module frame structurally distinct elements, as required by claim 1, or is the reagent module comprised of the frame module, as required by claim 5? 
	
Applicant(s) argue on page 20 of their remarks towards the 112(b) rejection over claim 7 that the Action is underestimating what one having ordinary skill in the art would understand with respect to the claim language “a probability of cross-contamination”, and that the Action is mistaking breadth for depth.  The Examiner respectfully disagrees.  The Examiner notes that there is always a probability of cross-contamination between a plurality of dispensing devices and absent some process or procedure for ascertaining the requisite degree of probability of cross contamination, the claim langue is indefinite because it cannot be determined what that requisite degree of probability is referring to. 

Applicant(s) argue on pages 22-23 of their remarks towards the 102 rejection of claim 1 over Tella that Tella fails to teach or suggest “a service module integrated with the at least one reagent dispensing device, the service module comprising at least one service device” since none of the cited components are “integrated with” element 124.  The Examiner respectfully disagrees. Tella discloses a service module 250 comprising a flush station 252 with a plurality of receptacles 253 for sealingly engaging the at least one reagent dispensing devices; figs. 4 & 12, #250, #252, #253, [0106].  The service module 250 and the at least one reagent dispensing device 124 are integrated together within the reagent dispensing system 100; figs. 4 & 12.

Applicant(s) argue on pages 23-24 of their remarks that towards the 102 rejection of claim 1 over Tella that Tells fails to teach or suggest “wherein the at least one reagent dispensing device and the integrated service module are movable with respect to one another” and that elements 250, 252, 253, 254, and 256 are not depicted nor described as “moveable”.  The Examiner respectfully disagrees.  Tella discloses the motor assembly 177 moves the service station 250 into position under the at least one reagent module 128; [0105]).

Applicant(s) argue on page 25 of their remarks towards the 102 rejection of claim 9 over Tella that Tella fails to teach or suggest “a service module integrated with the reagent module … wherein … the service module is moveable with respect to” the reagent module, and that Tella fails to teach or suggest “wherein … the service module is moveable between the in-line position and the off-line position within the reagent dispensing system”.  The Examiner respectfully disagrees.  Tella discloses a service module 250 comprising a flush station 252 with a plurality of receptacles 253 for sealingly engaging the at least one reagent dispensing devices 124; figs. 4 & 12, #250, #252, #253, [0106].  The service module 250 and the at least one reagent dispensing device 124 are integrated together within the reagent dispensing system 100; figs. 4 & 12.  The 

Applicants argue on pages 26 of their remarks towards the 102 rejection of claim 13 over Tella that Tella fails to teach or suggest “a service module integrated with the at least one reagent dispensing device … wherein the service module moves relative to the at least one reagent dispensing device”, and that Tella fails to teach or suggest “wherein the service module moves … into an in-line position during the service process”.  The examiner respectfully disagrees.  Tella discloses the service station 250 is integrated with the at least one reagent dispensing device 124 into the system 100; [0105] – and is employed at desired intervals to flush residual reagent from the reagent dispensing device 124; [0064, 0117].  Tella discloses the motor assembly 177 moves the service station 250 into an in-line position under the at least one reagent module 128; [0105] and during the washing procedure the reagent dispensing device remains stationary while the washing apparatus is moved relative to the reagent dispensing device; [0062, 0105].

Applicant(s) argue on page 27 of their remarks towards the 102 rejection of claim 7 over Tella that the language provides a structural distinction based on criteria and that Tella does not have dispensing devices with the same characteristics grouped together.  The Examiner respectfully disagrees.  Claim 7 merely recites “the reagent dispensing devices are grouped within the reagent module based on a probability of cross-contamination between the plurality of the reagent dispensing devices, an expiration date of the reagents within the reagent dispensing devices, a frequency of use of the reagents within the reagent dispensing devices, a volume of 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798